Title: To George Washington from Samuel Adams, 15 May 1776
From: Adams, Samuel
To: Washington, George



Sir,
Philada May 15 1776

It was not till the Begining of this Month that I had the Honor of receiving your Favor of the 22d of March, respecting a Proposition of Coll Baillie for opening a Road from Connecticutt River to Montreal. The President, soon after, laid before Congress your Letter of the 5th, a Paragraph of which referrs to the same Subject. The Resolution of Congress thereon has, I presume, before this Time been transmitted to you by him; by

which it appears that they have fully concurrd with you in opinion of the Utility of the Measure Proposd.
I beg Leave by this opportunity to acquaint your Excellency, that the Letters I have receivd from some Gentlemen of the Colony of Massachusetts Bay express great Concern at the present defenceless State of the Town of Boston, while they are not without Apprehension of another Visit from the Enemy. They thought themselves extremely happy in your Presence there, and regretted very much the Necessity of your Departure, to which Nothing reconciles them, but their earnest Desire that the general Service may be promoted. Congress have resolvd that the five Battalions in that Colony be filled up, and new ones raisd for the Defence of the Eastern District. As two General Officers will be sent thither, it would, I am perswaded, give great Satisfaction to the People, if Generals Gates and Mifflin might be fixed upon. This however, I chearfully submit to your Excellencys Judgment and Determination; being well assurd, that the Safety of that distressed City will have as full a Share of your Attention as shall be consistent with the good of the whole. I have the Honor to be with very great Esteem and Affection Your Excellencys most humbe servt

Samuel Adams

